ELLEN C. ARABIAN-LEE, SBN 151615
ARABIAN-LEE LAW CORPORATION
1731 East Roseville Parkway, Suite 150
Roseville, California 95661
Telephone (916) 242-8662
Facsimile (916) 797-7404
ellen@arabian-leelaw.com
SCOTT T. SHIBAYAMA, SBN 173571
VISION LAW® CORPORATION
1380 Lead Hill Boulevard, Suite 106
Roseville, CA 95661
Telephone (916) 780-1920
Facsimile (916)780-1921
scott@visionlaw.com
Attorneys for Defendant,
ON COURIER 365, INC.

                           UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA


EUGENE SCALIA, Secretary of Labor,   )      Case No. 3:17-cv-06624-RS
UNITED STATES DEPARTMENT OF          )
LABOR,                               )
                                     )     STIPULATION (SECOND) TO EXTEND
                                           TIME TO FINALIZE CONDITIONAL
                   Plaintiff,        )     SETTLEMENT BETWEEN DEFENDANT
                                     )     ON COURIER 365, INC. AND PLAINTIFF;
vs.                                  )     ORDER
                                     )
TFORCE FINAL MILE WEST, LLC, a       )
                                           Complaint Filed: November 16, 2017
Delaware company; and ON COURIER     )
365, INC., a California corporation, )     Trial Date: August 24, 2020
                                     )
                    Defendants.      )
__________________________________ )




      Plaintiff SECRETARY OF LABOR, UNITED STATES DEPARTMENT OF LABOR

(“Secretary”), and Defendant ON COURIER 365, INC. (“OC365”) (collectively “the




     STIPULATION (SECOND) TO EXTEND TIME TO FINALIZE CONDITIONAL
   SETTLEMENT BETWEEN DEFENDANT ON COURIER 365, INC. AND PLAINTIFF
Parties”), stipulate as follows:

       1.     WHEREAS on January 13, 2020, the Parties attended a Settlement

Conference with Judge Kandis A. Westmore;

       2.     WHEREAS a conditional settlement, subject to a written consent judgment,

was reached between the Plaintiff and Defendant OC 365;

       3.     WHEREAS Judge Westmore’s subsequent report gave the parties until

January 21, 2020, to submit a written consent judgment (Dkt. 83);

       4.     WHEREAS pursuant to stipulation between the parties, Judge Westmore

gave the parties an extension until February 4, 2020, to submit a written consent

judgment (Dkt. 85);

       5.     WHEREAS the parties are still actively working on finalizing a consent

agreement, but need more time than originally planned due to issues that have arisen

since the settlement conference;

       6.     WHEREAS the parties are requesting an additional two weeks, until

February 18, to file a consent judgment;

       NOW THEREFORE, the Parties hereby stipulate and request an order as follows:

       7.     That the time to file a written consent judgment in connection with the

conditional settlement agreement entered into between Plaintiff and Defendant On

Courier 365, Inc. is extended from February 4, 2020 to February 18, 2020.




     STIPULATION (SECOND) TO EXTEND TIME TO FINALIZE CONDITIONAL
   SETTLEMENT BETWEEN DEFENDANT ON COURIER 365, INC. AND PLAINTIFF
         Respectfully submitted,


Dated:         February 4, 2020            ARABIAN-LEE LAW CORPORATION


                                           By _/s/ Ellen C. Arabian-Lee____
                                                  ELLEN C. ARABIAN-LEE
                                                  Attorneys for Defendant
                                                  ON COURIER 365, INC.


Dated:         February 4, 2020            UNITED STATES DEPARTMENT OF LABOR


                                           By _____/s/ Katherine E. Cameron____
                                                 KATHERINE E. CAMERON
                                                 Attorneys for Plaintiff
                                                 U.S. Department of Labor



         PURSUANT TO STIPULATION, IT IS SO ORDERED:

         The time to file a written consent judgment in connection with the conditional

settlement agreement entered into between Plaintiff and Defendant On Courier 365, Inc.

is extended from February 4, 2020 to February 18, 2020.



         DATED: 2/5/2020                          ________________________________
                                                  HON. KANDIS WESTMORE
                                                  UNITED STATES MAGISTRATE JUDGE




     STIPULATION (SECOND) TO EXTEND TIME TO FINALIZE CONDITIONAL
   SETTLEMENT BETWEEN DEFENDANT ON COURIER 365, INC. AND PLAINTIFF
